         Case 2:20-cr-00065-MJH Document 27 Filed 08/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   )
UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )
                                                   )
JOSHUA SPRINGER,                                   )              2:-20-CR0065-MJH
                                                   )
               Defendant.                          )
                                                   )
                                                   )
                                                   )
                                                   )


                                      MINUTE ENTRY

Hearing Date: August 24, 2020
Time: 1:31 PM- 2:01 PM
Type of Hearing or Conference: SENTENCING
Reporter: B. Leo
Deputy Clerk/Law Clerk: J.Biggs/J. Spanner

Counsel for Government                      Counsel for Defendant
Lee Karl                                    Martin Dietz
Ronald Meder, Probation
Kevin Walsh, Department of Transportation
Samantha Bell, Federal Bureau of Investigation

                             Summary of Proceedings


Oath administered to defendant. Court acknowledged proceedings conducted by Zoom Video
Conference. The Defendant is sentenced to 3 years of Probation at count 1 of the Information.
Special Assessment $100.00. Fine Waived.




                                               1
